UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                5/25/2021


ISAIAH BLANCH,

                              Plaintiff,
                       v.
                                                                    18 CV 838 (NSR)
                                                                        ORDER
MICHAEL A. SCHIFF, SHERIFF OF SULLIVAN
COUNTY JAIL; et al., individually and in their
official capacities,

                              Defendants.

NELSON S. ROMÁN, United States District Judge:

       On March 26, 2021, the Court issued an opinion and order granting Defendant’s motion to

dismiss the third amended complaint without prejudice and granting pro se Plaintiff Isaiah Blanch

leave to file a fourth amended complaint on or before April 30, 2021. (ECF No. 112.) The Court

indicated that “[i]f Plaintiff does not file a Fourth Amended Complaint by April 30, 2021, and he

cannot show good cause to excuse such a failure, the claims dismissed without prejudice by this

Order will be deemed dismissed with prejudice, and the case will be closed. (Id.)

       On April 5, 2021, the Court received a letter from Plaintiff requesting a 60-day extension

of his time to file the Fourth Amended Complaint. (ECF No. 113.) The Court gave Plaintiff a one-

week extension (to May 7, 2021) and directed Defendants to file a letter confirming Plaintiff’s

access to the law library (ECF No 114), which they did (ECF No 115). Plaintiff has not filed an

amended complaint or otherwise communicated with the Court since early April. Therefore, the

claims previously dismissed without prejudice are dismissed with prejudice. The Clerk of Court is

directed to mail a copy of this order to pro se Plaintiff at the address on ECF, show service on the

docket, and terminate this case.


        Dated: May 25, 2021
               White Plains, NY
